PER CURIAM:
Harold Posner seeks readmission to the Bar of Maryland. He was admitted in 1950 and disbarred in 1975. See Bar Ass’n of Balto. City v. Posner, 275 Md. 250, 339 A.2d 657 (1975). Pursuant to Maryland Rule BV14 d 2, we referred *687Posner’s Petition for Reinstatement to Bar Counsel to conduct an investigation and to refer the petition to an Inquiry Panel to consider whether Posner had satisfied the four-fold criteria required for readmission to the Bar set forth in In re Braverman, 271 Md. 196, 316 A.2d 246 (1974), and In re Barton, 273 Md. 377, 329 A.2d 102 (1974). After an evidentiary hearing, the Inquiry Panel concluded that Posner had not met any of the governing criteria for readmission to the Bar and recommended that his petition be denied. The Review Board, by unanimous vote, agreed with the Inquiry Panel.
Posner filed a number of exceptions to the findings and conclusions of the Inquiry Panel and Review Board. We heard argument on Posner’s exceptions and have carefully considered the numerous points raised by him in support of his petition. We agree, however, that Posner has not satisfied any of the four principal factors involved in the evaluation of the merits of his petition for readmission to the Bar. Accordingly, the petition for reinstatement is denied.

It is so ordered; the petitioner to pay all costs as taxed by the Clerk of this Court, including the cost of the transcript for which sum judgment is entered in favor of the Attorney Grievance Commission against Harold Posner.